Interim DeCiiion #1457

MATIME OF MOH
In. Section 212(e) Proceedings
A-13246787
Decided by District Director March, 30, 1986
-An • exchange visitor is granted a waiver of the two-year-foreign-residence
requirement of section 212(e), Immigration and Nationality Act, as amended,
since compliance therewith would result in exceptional hardship . to her
Vatted States citizen husband, a second-year medical student', who is dependent upon her income for living expenses; who faculty members of 2" different
colleges agree Is a brilliant student with great promise in We chosen iteld
and a separation from his wife at this time would adversely affect the course
of his studies; whose career would be set back if he were to either interrupt
his education here or attempt to continue his studies in France in order to
accompany his wife ; and whose departure for two years would only serve to
aggravate Ills estrangement from his parents.
The applicant is a. 25-year-old native and citizen of France. She
resided in that country prior to her admission to the United Stites,
on August 5, 1960, as an exchange visitor. The applicant participated in Exchange Visitor Programs G—I-1, under the sponsorship
of the International Educational Dicliange Service of the Department of State, Washington, D.C., from September 1960 to August
1961, and P—I-157, under the sponsorship of the University of
Massachusetts, Amherst, Massachusetts, for the academic years 1961-.
1962, and 1962-1963, at the University's Department of Romance
Languages as a graduate student and-instructor of French. During
this time the applicant left the United. States for a number of brief
vacations abroad. Since September 1963, she has been employed as
an instructor of French at the Dalton School, New York, New York.
Evidence has been presented establishing the applicant's marriage
to Mr. Stephen P. Hersh, a citizen of the United States, on August
2, 1962, in Paris, France. .
Mr. Hersh is a second year medical student at the New York University School of Medicine, New York, New York. Faculty members
of New York University, Harvard Medical School, and Amherit

142

Interim. Decision #1457
College agree that Mr. Hersh is a brilliant student with great promise in his chosen field. They also state that a separation from his
wife at this time would adversely affect the course of his studies.
Mr. Hersh's career would be set back if he were to either interrupt
his education or attempt to continue his studies in France, so that he •
might accompany his wife to that country.
Mrs Hersh, moreover, states that her .husband is not employed
and is dependent upon. her income for living expenses. Mr. Hersh
also revealed and he is estranged from his parents. His departure for
two years would only serve to aggravate this situation.
In view of the foregoing, it has been determined that the applicant's compliance with the foreign 'residence' requirement would impose exceptional hardship upon her United States citizen spouse. The
Department of State has reviewed this matter and recommends that
the waiver be granted.

ORDER: It is ordered that the application of Mrs. Claudine A.
Hersh for a waiver of the two-year foreign residence requirement of
section 212(e) of the Immigration and Nationality Act, AS amended,
be and the same is hereby granted.

148 .

